Case: 17-60474      Document: 00514233096        Page: 1     Date Filed: 11/10/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                   No. 17-60474                                 FILED
                                 Summary Calendar                       November 10, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


SHARON BOLTON,

                                                Plaintiff−Appellant,

versus

CITY OF HATTIESBURG,

                                                Defendant−Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 2:17-CV-41




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Sharon Bolton sued her employer, the City of Hattiesburg, for sex, race,



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-60474    Document: 00514233096     Page: 2   Date Filed: 11/10/2017


                                 No. 17-60474

and age discrimination because of a promotion that was not offered to her. As
explained in a succinct but comprehensive Memorandum Opinion and Order,
the district court granted summary judgment for the city and dismissed.

      We agree with the district court’s analysis. It recognized that although
a plaintiff may be relieved of the requirement that she formally applied for a
position, she still must show that she expressed interest in it. As the district
court explained, “Because Plaintiff never applied to nor communicated any in-
terest in the Crew Supervisor position to any of her superiors, she cannot show
that she was qualified for the position she sought because she never sought the
position” (citing cases). The court further reasoned that even if, arguendo,
Bolton had established a prima facie case, the city offered a legitimate, non-
discriminatory reason for its decision not to promote Bolton: the disciplinary
actions that had been taken against her. And finally, as the court observed,
any claim of race discrimination fails because the person who was promoted
was of her race.

      AFFIRMED.




                                       2